                Case 3:21-cv-05142-RSM Document 24 Filed 07/30/21 Page 1 of 1




 1
                                                                  The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                                  AT TACOMA

 9      ROSE NAOMI GLINES and DANNY L.                       NO. 3:21-cv-05142-RSM
        GLINES,
10                                                           ORDER GRANTING MOTION TO
                                           Plaintiffs,       DISMISS WITHOUT PREJUDICE
11                           v.
12                                                           [Clerk’s Action Required]
        C. R. BARD INC. and BARD PERIPHERAL
13      VASCULAR, INC.,                                      Note on Motion Calendar:
                                                             July 27, 2021
14                                         Defendants.
15
               The Court has considered the Joint Stipulated Motion to Dismiss Without Prejudice for
16
     the above-referenced case.
17
               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Stipulated
18
     Motion to Dismiss Without Prejudice be GRANTED.
19
               DATED this 30th day of July, 2021.
20

21

22

23
                                                         A
                                                         RICARDO S. MARTINEZ
                                                         CHIEF UNITED STATES DISTRICT JUDGE
24

25

                                                                           Betts
                                                                           Patterson
      ORDER GRANTING MOTION TO                                             Mines
      DISMISS WITHOUT PREJUDICE                            -1-             One Convention Place
                                                                           Suite 1400
                                                                           701 Pike Street
      NO. 3:21-cv-05142-RSM                                                Seattle, Washington 98101-3927
                                                                           (206) 292-9988
     1798250/073021 1144/8284-0037
